UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ The number of shares outstanding of the issuer’s common stock, as of August 12, 2014 was 22,002,366. CORMEDIX INC. INDEX PART I FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2014 and 2013 2 Condensed Consolidated Statement of Changes in Stockholders’ Deficiency (Unaudited) for the Six Months Ended June 30, 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION 30 Item 1A. Risk Factors. 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 31 Item 6. Exhibits. 31 SIGNATURES 32 EXHIBIT INDEX 33 PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash - Trade receivables Inventories Prepaid research and development expenses - Other prepaid expenses and current assets Total current assets Property and equipment, net Deferred financing costs - Security deposit Total Assets $ $ Liabilities and Stockholders’ Deficiency Current liabilities Accounts payable $ $ Accrued expenses Dividend payable Total current liabilities Derivative liabilities Deferred rent Total Liabilities Commitments and Contingencies Stockholders’ Deficiency Preferred stock - $0.001 par value:2,000,000 shares authorized; 917,160 and 857,160 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Common stock - $0.001 par value:80,000,000 shares authorized; 21,996,116 and 16,606,695 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Deferred stock issuances ) ) Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 CORMEDIX INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Revenue: Net sales $ $
